Citation Nr: 1445090	
Decision Date: 10/09/14    Archive Date: 10/16/14

DOCKET NO.  11-01 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for sleep apnea. 

2.  Entitlement to service connection for a skin condition. 

3.  Entitlement to service connection for a low back disorder.

4.  Entitlement to service connection for a heart condition.


ATTORNEY FOR THE BOARD

J. Murray, Counsel 



INTRODUCTION

The Veteran served on active duty in the United States Army from January 1991 to July 1991, and he additional service in the Army National Guard. 

These matters come before the Board of Veteran's Appeals (Board) from a March 2010 rating decision by the Department of Veterans Affairs, Regional Office located in San Juan, Puerto Rico (RO), which continued and confirmed the previously denied claims for entitlement to service connection for a heart condition, folliculitis, asthma, and lumbar muscle spasm, and denied the claim for entitlement to service connection for sleep apnea. 

In March 2014, the Board reopened the previously denied claims and remanded the underlying matters as well as the claim for sleep apnea to the RO (via the Appeals Management Center (AMC) for additional development. 

In an August 2014 rating decision, the AMC awarded service connection for asthma and assigned a 30 percent evaluation, effective from August 25, 2009.  The Veteran has not yet appealed the initial assigned rating or effective date, and the matter is not currently on appeal.

This appeal was processed using VBMS (the Veterans Benefits Management System).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

 The issue of entitlement to service connection for a heart condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).






FINDINGS OF FACT

1.  The preponderance of the competent evidence is against a finding that the Veteran's current diagnosed sleep apnea first manifested during his period of service, or is otherwise related to his period of service. 

2.  The Veteran's current diagnosed skin disorder, neurodermatitis, first manifested after his separation from service active service, and the preponderance of the competent evidence is against a finding that it is otherwise related to his period of service.

3.  The competent lay and medical evidence is at least in relative equipoise as to whether the Veteran's current diagnosed low back disorder, degenerative arthritis of the lumbar spine, is related to his period of active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for sleep apnea have not been met. 
38 U.S.C.A. §§ 1101, 1110, 1131, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.317 (2013).

2.  The criteria for service connection for skin disorder have not been met. 
38 U.S.C.A. §§ 1101, 1110, 1131, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.317 (2013).

3.  The criteria for service connection for low back disorder have been met. 
38 U.S.C.A. §§ 1101, 1110, 1131, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Stegall Concerns 

As noted in the Introduction, the Board remanded the Veteran's claim in March 2014 to ask the Veteran's assistance in identifying outstanding records of pertinent treatment, update his VA treatment records and afford him a VA examination in conjunction with his service connection claims.  Thereafter, the claims would be readjudicated in a supplemental statement of the case. 

The record shows that the Veteran did not respond the March 2014 request to identify outstanding records of pertinent treatment, and his VA treatment records dated through April 2014 have been associated with the claims folder.  The Veteran was also afforded with an April 2014 VA examination in conjunction with his claims and the report has been associated with the claims folder.  Thereafter, his claims were readjudicated in light of the additional evidence in an August 2014 SSOC. 

Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].

VA's Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159, provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, defined to include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

 The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).

In this case, the RO provided the Veteran with adequate notice under the VCAA and Dingess specific to his claim in a letter dated in September 2009 prior to the RO's adjudicaton of the claim in the first instances.  The Veteran filed timely appeal as to the RO's determination in March 2010.  Any timing deficiency due to VCAA notice that was provided after the initial adjudication of the claims is remedied by re-adjudication of the claims, in the August 2014 supplemental statements of the cases.  See Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006). Therefore, any timing deficiency has been remedied.  Accordingly, with respect to VCAA notice, there is no prejudice to the Veteran in the Board's proceeding with the issuance of a decision on the merits as to his service connection and initial increased rating claim.

 Concerning the VA's duty to assist, the Board notes that the Veteran's service treatment records, his relevant post-service VA treatment records, and identified private treatment records as well as his lay statements of observation and argument have been obtained.  The Veteran has not identified any outstanding evidence, to include any other medical records that are available and could be obtained to substantiate his claims. 

VA has afforded the Veteran with VA examinations relating to his service connection claims for skin disorder, lumbar spine disorder, and sleep apnea.  In each of these examination reports, the VA examiners recorded the Veteran's reported history as well as the findings from clinical examination.  In the April 2014 VA examination report, the VA examiner provided medical opinions on the etiology the Veteran's claimed disorder based on a review of the claims folder, including the findings from clinical evaluation, and supported each medical conclusion with a rational statement.  The Board finds that the April 2014 VA examination report is adequate for VA adjudication purposes.  See 38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In short, the Board has carefully considered the provisions of the VCAA, in light of the record on appeal and, for the reasons expressed above, finds that the development of the Veteran's claims has been consistent with said provisions.  The Board is satisfied that any procedural errors in the originating agency's development and consideration of the issues on appeal were insignificant and nonprejudicial to the Veteran.  The Veteran has been accorded ample opportunity to present evidence and argument in support of his claims.  See 38 C.F.R. § 3.103.  He has declined the opportunity to retain the services of a representative, as well as declined an opportunity to testify at a personal hearing before a Veterans Law Judge.  Therefore, the duties to notify and assist have been met.	

Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  Id. 

In general, to prevail on the issue of service connection, a claimant must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b).

Service connection may be granted on a presumptive basis for certain chronic diseases, such as arthritis, if they are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Inasmuch as the record indicates that the Veteran served in served in Southwest Asia from February 1991 to July 1991; he is a Persian Gulf War Veteran within the meaning of the applicable statute and regulation.  38 C.F.R. § 3.317(b).  Service connection may be established for a chronic disability resulting from an undiagnosed illness which became manifests during active service in the Southwest Asia Theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2016. 38 C.F.R. § 3.317(a)(1)(i).  Here, the competent evidence of record does not demonstrate that presumptive service connection is warranted for a qualifying chronic disability under 38 C.F.R. § 3.317.  Notably, the Veteran's claimed conditions have all been associated with a known diagnosed disorder, sleep apnea, neurodermatitis, and degenerative arthritis, and are not eligible to be considered as a qualifying chronic disability under 38 C.F.R. § 3.317. 

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

In this case, the Veteran seeks entitlement to service connection for sleep apnea, skin disorder, and lumbar spine disorder.  The Veteran reports that during his deployment to Southwest Asia from February 1991 to July 1991, he was exposed to environmental hazards, such as sand storms, and his regular duties of carrying heavy equipment and jumping down from trucks injured his lumbar spine.  He asserts that his current diagnosed disorders are related to his period of service.  
 
With respect to element (1), the medical evidence of record demonstrates that the Veteran has current diagnoses of sleep apnea, neurodermatitis, and degenerative arthritis of the lumbar spine.  See the report of an April 2014 VA examination as well as VA and private treatment records.  Element (1), current disability, has been satisfied for each issue.  The remaining questions on appeal as to each claimed disorder is whether the evidence of record supports element (2) in-service disease or injury, and element (3) a medical nexus between current disability and in-service disease or injury. 

      Skin Disorder and Sleep Apnea

The Veteran's service treatment records do not show any indication of skin problems, a sleep disorder, or sleep apnea.  The report of a March 1991 examination shows that the Veteran's skin was evaluated as normal, and on the associated report of medical history the Veteran did not mark any symptoms indicative of skin or sleeping problems.  Also, on the report of a July 1991 medical evaluation following his return from Southwest Asia, the Veteran denied any history of "rash, skin infection, or sore." 

Post-service medical records show that in August 1991, less than two months after his return from Southwest Asia, the Veteran complained of a skin rash on his back, which he attributed to environmental exposure.  An April 1992 VA general medical examination report noted the Veteran was seen for a rash over the neck, back, and elbow folds in August 1991 and he was prescribed Hydroxyzine and a cream.  The Veteran reported that the symptoms subsided but then reoccurred when the weather was warm and he exposed himself to the sun.  He self-medicated with ointment and creams prescribed by a pharmacist.  He was employed as a welder.

During the April 1992 VA skin examination, the Veteran reported that he had an intermittent skin rash since he was stationed in Saudi Arabia.  He complained of itching and burning, and there were erythematous papules on his upper back and hands.  The diagnosis was recurrent folliculitis of the back.  

Subsequent treatment records show that the Veteran was first diagnosed with obstructive sleep apnea in August 2006, which was confirmed by a sleep study and he was prescribed a C-PAP machine.  The Veteran sought treatment for skin problems in 2007, and he was assessed with neurodermatitis.  

The Veteran underwent a June 2008 VA Persian Gulf War examination, in which clinical evaluation revealed findings of solar actinic keratosis and neurodermatitis.  The Veteran reported an intermittent history of skin problems for which he used to a topical cream to treat. 

There was no indication of any skin or sleep problems during the Veteran's period of service, and there is no medical evidence showing that the Veteran's current sleep apnea and skin disorder existed during service.  See 38 C.F.R. § 3.303.  Rather, the Veteran specifically denied any skin problems during his deployment on his July 1991 medical evaluation, and his first complaints of skin problems comes in August 1991, just after his separation from service.  The Veteran has also reported that his initial skin symptoms resolved with treatment, but he experienced another onset of skin problems after his exposure to warm weather and sun exposure.  Also, the Veteran's current diagnosis of sleep apnea comes more than a decade after his separation from service.  A finding of in-service disease has not been shown for either claimed disorder.  

However, the Board cannot the Veteran's credible reports of his exposure to environmental hazards, such as dirt, sand, and smoke, during his deployment in Southwest Asia, which is consistent with his service at that time.  As such, element (2), in-service injury has been established.  

The Board will now discuss element (3), nexus or relationship, between the Veteran's current diagnosed sleep apnea and skin disorder, and his service in Southwest Asia.  The Board acknowledges that the record contains an April 2010 private medical statement from N.A.O.V., M.D. that links the Veteran's sleep apnea and skin problems to his period of service.  However, this medical conclusion appears to be solely based on the Veteran's reported history and does not consider the medical evidence contained in the claims folder.  Moreover, Dr. V. failed to provide a rationale in support of her medical conclusions that the Veteran's current sleep apnea and skin problems are related to his period of service.  Rather, she only provides a conclusory statement that his current sleep apnea and skin disorders are related to his period of service. 

Pursuant to the Board's 2013 remand directives, the Veteran was afforded an April 2014 VA examination in conjunction with his claims.  In that examination report, the VA examiner noted a review of the claims folder, and recorded the Veteran's reported history, to include his reports on intermittent skin problems since service and his reports that he was informed that he snored loudly on deployment, as well as the findings from clinical evaluation.  Based on a review of the claims folder and clinical evaluation, the VA examiner concluded that it was less likely than not that the Veteran's current diagnosed skin disorder (neurodermatitis) and sleep apnea had an onset during the Veteran's period of service, or are otherwise related to any aspect of his military service.  

The VA examiner noted that the Veteran's current diagnosed skin disorder, neurodermatitis, was first diagnosed in 2007.  His private treatment records showed a diagnosis of Lichen Simplex Chronicus, which is also known as neurodermatitis, and that diagnosis was not made until 15 years after the Veteran's discharge from military service.  The VA examiner noted that although there was a complaint of a back skin rash shortly after his separation from service, this was diagnosed as folliculitis on his back and has no relationship with his current neurodermatitis of arms and legs.  The VA examiner concluded that based on clinical evaluation, there was no evidence of active folliculitis at that time.  The VA further concluded that it was less likely than not that the Veteran's current diagnosed skin disorder, neurodermatitis, is related to his period of service. 

With respect to the Veteran's sleep apnea, the VA examiner noted that his sleep apnea was diagnosed more than 15 years after discharge from military service.  Although the Veteran reported that he snored loudly while in active service, the VA examiner concluded that his complaints were vague in nature and were not pathognomonic, diagnostic or indicative of sleep apnea.  The VA examiner concluded that the Veteran's sleep apnea was not related to his period of service as  the evidence did not demonstrated that the Veteran's sleep apnea had an onset during his period of service or within a year after discharge.

It is well established that the Board is within its province to weigh conflicting medical evidence.  In assessing medical evidence, whether a physician provides a basis for his medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Sklar v. Brown, 5 Vet. App. 140 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); Swann v. Brown, 5 Vet. App. 229, 232 (1993).  The Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994). 

Here, Dr. V. provided no statement in support of her medical conclusions that the Veteran's current diagnosed sleep apnea and skin problems are related to his period of service.  While Dr. V. appears to be the Veteran's treating physician, and she is presumably familiar with the Veteran's medical history, without any additional statement that demonstrates how or why the Veteran's skin problems and sleep apnea are related to his period of service, the 2010 private medical opinion contains little, if any, probative value.  

In contrast, the Board finds that the VA examiner's negative medical nexus opinion is more probative in this matter, and it weighs heavily against the Veteran's claim.  In this regard, the VA examiner provided rational statements in support of his medical conclusions as detailed above.  The Board also gives significant probative value to the comments from the 2014 VA examiner, since the VA examiner had access to the entire claims file, to include the service treatment records, post-service treatment records, and previous medical statements. 

The Board has also considered the Veteran's own assertions that his current diagnosed sleep apnea and skin disorder is related to his period of service.  The Board is aware that lay statements may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  
That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to diagnosis in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Here, the 2014 VA examiner concluded that the Veteran's reports of loud snoring in service was not sufficient to support a diagnosis of sleep apnea, and his current diagnosed skin disorder, neurodermatitis, was wholly separate from his diagnosed folliculitis that occurred shortly after his separation from service and resolved.  

While the Veteran's assertion of loud snoring and intermittent skin problems since service are credible, the more probative medical evidence has ruled out a medical link between the Veteran's current diagnosed sleep apnea and neurodermatitis with these previous complaints.  The 2014 VA medical opinions are based upon a review of the medical evidence of record, which included the Veteran's reported history, as well as the examiner's medical expertise. 

Accordingly, element (3), nexus or relationship between the current diagnosed disorders and injury in service or service-connected disability, have not been satisfied, and the Veteran's service-connection claims fails on this basis.  The benefit of the doubt rule is not for application because the evidence is not in relative equipoise.

      Lumbar Spine 

The Veteran states that he originally injured his back during his basic training when was assigned to carry a type of metal apparatus (between himself and another soldier and he slipped on ice and fell underneath the metal apparatus which landed on his back and full body).  The Veteran denies seeking any treatment for until shortly after he started AIT, and he was prescribed pain medication.  He continued to participate in training, but he sought treatment for back complaints two or three times.   He further reports that he subsequently sought private treatment throughout the years until he was deployed to Southwest Asia in 1991.  The Veteran reported that during his deployment, he re-injured his back carrying equipment such as weapons racks and kitchen equipment and he sought treatment for his back twice during the deployment.  He reports that he has continued to seek treatment for back problems since his return from Southwest Asia. 

A review of the Veteran's service treatment records do not show any indication of back problems at the time of a March 1979 and an August 1990 service examination reports or on the associated reports of medical history.  The evidence of record does not demonstrate that the Veteran had a chronic lumbar spine disorder as a result of a period of active service in the Army National Guard, or that existed prior to his enlistment into his active period of service in 1991.  See 38 C.F.R. § 3.303.  The Veteran's spine is presumed sound for his period of active from January 1991 to July 1991 while he was deployed in Southwest Asia.  See 38 C.F.R. § 3.306. 

The Veteran did complain of recurrent back problems in March 1991, but his spine was evaluated as normal on the service examination report.  None of the subsequent service treatment records show any complaints of back problems during the remainder of his period of service.  

The claims folder shows that the Veteran initially filed a claim for a low back disorder in 1994, and he had indicated that he sought treatment in 1992 and 1993 for his low back problems.  The RO originally denied the Veteran's claim in August 1995 after the Veteran failed to respond to VA's request to provide additional information regarding his claim.  

The available post-service evidence contain a March 1995 x-ray report of the lumbar spine that revealed evidence of straightening of the lumbar spine with loss of its normal lordosis on the basis of para-lumbar muscle spasms, but an otherwise no spine abnormalities.  Subsequent post-service treatment records continue to show complaints of low back problems.  The report of a June 2008 VA Persian Gulf War examination shows that the x-ray evidence of straightening due to paravertebral muscle spasm as well as degenerative disc disease at L5-S1 level. 

With respect to element (2), in-service disease, the record does not reflect, and the Veteran does not assert, that he was diagnosed with a chronic back disorder, to include arthritis, during service or shortly thereafter.  His service treatment records do show he complained back pain in March 1991, but there is no record during the remainder of the Veteran's period of active shows he sought treatment for back problems or that he was diagnosed with a chronic back disorder.  The lack of a chronic back disorder during the Veteran's period of service as well as the normal back evaluation in 1991 are evidence against a finding that the Veteran sustained a chronic back disorder during service. 

The first clinical evidence of lumbar spine involvement is not shown until 1995, which comes 4 years after his separation from service.  There is no medical evidence showing that the Veteran's lower back disorder had an onset during his period of service or within the first year thereafter.  See 38 C.F.R. §§ 3.303, 3.307, and 3.309.  

The evidence of record does support the finding of element (2) in-service injury.  In this regard, the Veteran's reports of experiencing pain as a result of carrying heavy equipment during his deployment are credible, probative and competent.  Such is also consistent with the circumstances of his service and supported by his recorded complaints of recurrent back pain in March 1991. 

The remaining matter on appeal is whether the evidence of record supports element (3) a medical link between his current diagnosed lumbar spine disorder and his in-service injury.  Here, the record contains conflicting medical opinions on whether the Veteran's current degenerative arthritis of the lumbar spine is related to his period of service.  

In the April 2010 private medical statement, Dr. V. noted the Veteran's reported history of in-service back injury from jumping from a truck and carrying heavy equipment during his deployment.  She stated that these activities can place a great deal of strain on the back and cause continuous spasm and inflammatory changes, which in the long term can result in degenerative changes.  Dr. V. further stated that these problems can cause bad posture, loss of correct alignment, and loss of curvature of lumbar lordosis.  Dr. V. concluded that it was more probable than not that the Veteran's current back problems were related to his period of service. 

In contrast, in the April 2014 VA examination report, the VA examiner concluded that it was less likely as not that the Veteran's current lumbar spine disorder was related to his period of service.  In support of his medical conclusion, the VA examiner found that there is no evidence found in the service treatment records or in the post-service medical records that the Veteran's degenerative arthritis of the lumbar spine had an onset during the Veteran's period of service or record of any back trauma or ongoing medical treatment for a back condition.  Instead, the VA examiner concluded that the Veteran's degenerative arthritis of the lumbar was likely due to the natural aging process. 

The Board finds that neither medical opinion is more probative than the other.  While Dr. V.'s medical conclusion is primarily based upon the Veteran's reported medical history, there is no reason to doubt the credibility of the Veteran's lay statement.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Rather, the medical evidence supports his statement of back problems during his deployment as reflected by his complaints of recurrent back pain in March 1991, as well as the x-ray evidence of straightening of the lumbar lordosis only four years after his separation from service.  Moreover, in Dr. V.'s medical statement, she specifically addressed how the activities of jumping from a truck and carrying heavy packs can result in muscle spasms and loss of lumbar lordosis, which leads to degenerative changes.  Although the April 2014 VA examiner noted a review of medical evidence in the claims folder in support of his medical conclusion, the VA examiner did not address the Veteran's 1991 complaints of recurrent back pain or the 1995 evidence of straightening of the lumbar lordosis due to muscle spasms.  As such, the Board finds that the medical opinions for and against the Veteran's claim each contain some deficiency, and neither opinion more probative than the other opinion. The medical nexus opinions in this case are at least in equipoise.  See Owens v. Brown, 7 Vet. App. 467 (1993) (VA is free to favor one medical opinion over another provided if there is an adequate basis for doing so).

Given the Veteran's reports of in-service back injury are consistent with his service, and Dr. V.'s opinion linking the Veteran's current low back problems to that in-service back injury, the Board will resolve any doubt in the Veteran's favor and find that the current low back disorder, degenerative arthritis of the lumbar spine, is related to service.  See 38 C.F.R. § 3.303(d).  As such, service connection is warranted. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



ORDER

Entitlement to service connection for skin disorder is denied. 

Entitlement to service connection for sleep apnea is denied. 

Entitlement to service connection for low back disorder, identified as degenerative arthritis of the lumbar spine, is granted. 


REMAND

The Veteran seeks entitlement to service connection for a heart disorder.  He contends that he had a current heart disorder that is related to his period of service.  Based on a review of the evidence, the Board finds that additional development is needed prior to adjudication of the claim.  

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this case, the Board previously reopened the Veteran's claim for heart disorder based on the additional evidence of current diagnosis of hypertension as well as x-ray findings of torturous thoracic aorta, and remanded this matter in March 2014 in order to afford the Veteran with a VA examination to determine the nature and etiology of his claimed heart disorder.   

The record now contains the report of an April 2014 VA examination, and the VA examiner concluded that there was no evidence of a current heart disorder.  The VA examiner concluded that based on a review of the medical evidence, the Veteran has not been diagnosed, nor is he receiving treatment for a heart condition.  However, the VA examiner did not discuss the Veteran's current diagnosis of hypertension as reflected in the VA treatment record or the x-ray evidence of torturous thoracic aorta noted in the June 2008 VA Persian Gulf War examination report.  The Board finds that the 2014 VA examiner's medical conclusion is inadequate, and the Board finds that an addendum medical opinion is needed.  See Stegall v. West, 11 Vet. App. 268 (1998).  On remand, an addendum medical opinion statement should be obtained from the 2014 VA examiner that addresses whether the Veteran's current diagnosed hypertension and the x-ray findings of torturous thoracic aorta are related to his period of service, to include his in-service complaints of chest pain. 

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran's claims folder to be review by the April 2014 VA examiner, if available, in order to provide an addendum medical statement on the likely etiology of the Veteran's claimed heart condition, to include a discussion of the Veteran's treatment for hypertension and 2008 x-ray evidence of torturous thoracic aorta.  The claims file should be made available to the examiner, who should review the entire claims folder in conjunction with this medical statement report.  If the 2014 examiner is no longer available or able to provide this additional comment (addendum opinion), then obtain this additional comment from another appropriate specialist. 

If the requested addendum cannot be provided without re-examining the appellant, then the Veteran should be schedule for another VA examination in connection with the claim.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.

 After reviewing of the claims file, and if necessary, the findings from another VA examination, the examiner should: 

a. Identify any heart or cardiovascular disability that is currently shown or manifested by the record (to include hypertension and torturous thoracic aorta as documented in the VA medical records).  The examiner should indicate whether the condition is attributable to a known clinical diagnosis, or whether those reported problems are manifestations of an undiagnosed illness.

b. For each heart or cardiovascular disorder attributable to a known clinical diagnosis, state whether it is at least as likely as not (50 percent probability or greater) that each condition (i) had its onset during service; (ii) was manifested to a compensable degree during the first post-service year; or (iii) is otherwise related to any aspect of the Veteran's period of service (including his service in the Persian Gulf).

The examiner should provide a complete rationale for any opinion provided.  If the examiner determines that it is not feasible to respond to any of the inquiries below, the examiner should explain why it is not feasible to respond.

2.  Thereafter, the RO/AMC should review the expanded record and readjudicate the issue on appeal under a merits analysis.  If the benefit sought on appeal is not granted, the Veteran should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


